Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 1, line 10: “the first expansion devices” lacks antecedent basis, and should be changed to --the plurality of first expansion devices--.
b)  Claim 5, line 3 and line 5:  “the user terminal” lacks antecedent basis, and should be changed to --the at least one user terminal--.
c)  Claim 7, lines 1-2: “the plurality of second expansion devices” lacks antecedent basis.
Allowable Subject Matter
Claims 1-9 are allowed (pending 35 U.S.C. 112(b) rejections above).
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1:
U.S. Publication No. 2018/0316518 to Farrahi Moghaddam et al disclose in Figures 1-17 (specifically, Figure 1) a … smart home system, comprising: 

…
Outgoing interfaces of each of the first expansion devices being respectively connected to one or more smart home devices (smart meters 18-1 to 18-3).  Each of the plurality of gateways 16-1 to 16-3 is connected to a respectively smart meter 18-1 to 18-3.  Smart gateway 16-1 interfaces to a utility smart meter 18-1 for electricity, smart gateway 16-2 interfaces to a utility smart meter 18-2 for Internet access, and smart gateway 16-3 interfaces to a utility smart meter 18-3 for water.  Refer to Sections 0038-0155.
Farrahi Moghaddam et al do not disclose a … smart home system, comprising: a gateway device, a power interface of the gateway device being respectively connected to a power supply live line (L) and a power supply zero line (N)…
U.S. Publication No. 20110113488 to Schultz et al disclose in Section 0017 wherein a manager comprises a power interface to power supplies.  U.S. Publication No. 20110292552 to Chen et al disclose in Figure 1 and Section 0011 wherein a system comprises a power supply live line L and a power supply zero line N.

standard track smart home system, comprising: a gateway device, a power interface of the gateway device being respectively connected to a power supply live line (L) and a power supply zero line (N), the gateway device remotely connecting to at least one user terminal, and the gateway device being also used for connecting to a plurality of first expansion devices; and a standard track (T), the gateway device and the plurality of first expansion devices being arranged side by side on the standard track (T) and connected to one another by means of a plurality of wiring terminals; and outgoing interfaces of each of the first expansion devices being respectively connected to one or more smart home devices”, and can be logically combined with Farrahi Moghaddam et al, Yilmaz et al, Schultz et al, and Chen et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20140085059 to Chen et al disclose in Figures 1-6 wherein a plurality of smart home devices are connected to a gateway via power lines, wherein the gateway monitors and controls the plurality of smart home devices.  Refer to Sections 0014-0049.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
September 7, 2021